Citation Nr: 0940396	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and October 2005 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The November 2004 rating decision 
denied the Veteran's application to reopen a claim for 
service connection for PTSD and the October 2005 RO decision 
denied his application to reopen a claim for service 
connection for a skin disorder, to include as secondary to 
Agent Orange exposure.

Although the Board has determined that the claim for service 
connection for PTSD should be reopened, the Board finds that 
further evidentiary development is now necessary with respect 
to the claim.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application that specifically sought to reopen the 
Veteran's claim for service connection for PTSD was denied in 
a December 1996 rating decision on the basis that there was 
no confirmed diagnosis of PTSD and that the evidence was 
inadequate to establish any stressor.  The Veteran did not 
appeal this decision.  

2.  The evidence submitted since the December 1996 rating 
decision pertinent to the claim for service connection for 
PTSD was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

3.  A claim for service connection for a skin disorder, to 
include as secondary to Agent Orange exposure, was denied in 
a December 1996 rating decision that was not appealed.

4.  The evidence submitted since the December 1996 rating 
decision pertinent to the claim for service connection for a 
skin disorder is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1996 rating action that denied an 
application to reopen a claim for service connection for PTSD 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2009).  

2.  Additional evidence received since December 1996 is new 
and material, and the Veteran's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  The December 1996 rating decision that denied a claim for 
service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2009).    

4.  Evidence received since December 1996 is not new and 
material, and the Veteran's claim for service connection for 
a skin disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Any failure to notify and/or develop the application 
to reopen the claim for service connection for PTSD under the 
VCAA cannot be considered prejudicial to the Veteran as a 
result of the Board's decision to reopen the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Prior to the adjudication of the application to reopen the 
claim for service connection for a skin disorder, a June 2005 
letter advised the Veteran of the evidence necessary to 
substantiate a claim for service connection for a skin 
disorder, including the type of evidence required to reopen 
this previously denied claim, advised of his respective 
duties, and asked the Veteran to submit information and/or 
evidence to the RO.  The content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The claim was there after denied by an RO decision in October 
2005.  A statement of the case again denied the claim in June 
2006.  Another VCAA notice letter was also provided in April 
2008, which additionally advised the Veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was then once 
again denied in a supplemental statement of the case, dated 
in July 2009.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private treatment records, 
and Social Security Administration (SSA) disability claim 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim, and the Board is not 
required to remand for an examination and etiological opinion 
in the context of a claim to reopen a finally adjudicated 
claim where new and material evidence has not been presented 
or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims

The record with respect to the subject claims reflects that 
the December 1996 rating decision denied both the Veteran's 
original claim for service connection for a skin disorder and 
his application to reopen a claim for service connection for 
PTSD.  The Veteran did not file a timely notice of 
disagreement as to that decision.  Accordingly, it became 
final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the claims may only be reopened if new and material 
evidence is submitted.  

With claims to reopen filed on or after August 29, 2001, such 
as the subject claims, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Turning first to the claim for service connection for PTSD, 
evidence received since the December 1996 rating decision 
includes VA outpatient records from March and April 2009 that 
reflect a VA psychiatrist's Axis I diagnosis of PTSD.  Since 
the lack of a diagnosis of PTSD was at least part of the 
basis for the denial of service connection for PTSD in the 
December 1996 rating decision, these newly received VA 
medical records identifying this diagnosis relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
the service connection requirement of current disability.  
38 C.F.R. § 3.303 (2009).  

Accordingly, with respect to the claim for service connection 
for PTSD, the Board finds that this additional evidence was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable opportunity of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for PTSD is reopened.  

As for the claim for service connection for a skin disorder, 
to include as secondary to Agent Orange exposure, in the 
December 1996 rating action, the RO denied this claim on the 
basis that an current skin disorder had not been linked to 
active service, either by way of exposure to Agent Orange, or 
otherwise.  Thus, the Board finds that new and material 
evidence would consist of medical evidence linking a current 
skin disorder to service.  

In this regard, additional evidence received since the 
December 1996 rating decision consists of statements provided 
by the Veteran, SSA disability claim records, and VA and 
private treatment records documenting the post-service 
treatment of various disorders, including disorders of the 
skin.  However, these records do not reflect a diagnosis of a 
skin disorder entitled to presumptive service connection 
based on exposure to Agent Orange or otherwise link a 
diagnosed skin disorder to the Veteran's active service.  See 
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303. 
3.309(e) (2009).

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that demonstrates a current disorder of the skin that is 
related to active service, not simply post-service treatment 
records that document the treatment of various skin 
disorders.  The Board also notes that the Veteran's 
statements that he has a skin disorder that is related to 
service were essentially considered at the time of the 
December 1996 rating decision, and are therefore cumulative 
in nature.  Moreover, as a layperson, the statements of the 
Veteran seeking to diagnose and link a current skin disorder 
to service are of no probative value.  Espiritu v Derwinski, 
2 Vet. App. 492 (1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a skin disorder, to 
include as secondary to Agent Orange exposure, does not 
relate to an unestablished fact necessary to substantiate the 
claim and thus is not material.  It is essentially redundant 
of assertions maintained at the time of the previous final 
denial in December 1996, and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for PTSD, the claim is reopened.

New and material evidence not having been submitted to reopen 
the claim for service connection for a skin disorder, to 
include as secondary to Agent Orange exposure, the 
application to reopen the claim is denied.  


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for PTSD, the Board finds that this claim now 
requires additional evidentiary development.  More 
specifically, while the Veteran has not provided information 
that would permit further investigation of any particular 
incident, the Board finds that his statements regarding his 
episodes of exchanges of gunfire with the enemy are 
sufficient to warrant further action with respect to this 
stressor.  In addition, there is no indication that the U.S. 
Army and Joint Services Records Research Center (JSRRC) was 
ever contacted for the purpose of obtaining the unit records 
for "UO#2" and "SO#3" of "CoA, 6th PSYOP Bn" for the 
period of January to October 1970, and for "VO#51" of 
"HHC, 4th PSYOP" for the period of November to December 
1970, to determine whether these units were subjected to 
enemy fire during these time frames.  In the event that the 
Veteran's claimed stressor is verified, the Veteran should 
then be provided with a psychiatric examination to determine 
whether he has PTSD that is linked to the verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC and request that it 
obtain the unit history of "UO#2" and 
"SO#3" of "CoA, 6th PSYOP Bn" for 
the period of January to October 1970, 
and for "VO#51" of "HHC, 4th PSYOP" 
for the period of November to December 
1970, to determine whether these units 
were subjected to enemy fire during 
these timeframes.  

2.  In the event that the Veteran's 
stressor is verified, the RO/AMC should 
note that for the record and schedule 
the Veteran for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for 
review and that it was available should 
be noted in the opinion that is 
provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 



Statistical Manual of Mental Disorders- 
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
is to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


